--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT dated as of October 30, 2015 (this
“Agreement”) by and between Orgenesis Inc., a Nevada corporation (the
“Company”), and _________________(the “Purchaser”).

WHEREAS, the Company wishes to undertake a financing, and pursuant to the terms
and conditions of this Agreement, from time to time and as needed by the
Company, the Company may issue and sell to the Purchaser and the Purchaser
agrees to acquire from the Company, unsecured notes of the Company having an
aggregate principal amount not exceeding _______Million Dollars ($____________)
in the form of Exhibit A attached hereto (each, a “Note”, and collectively, the
“Notes”).

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I
PURCHASE AND SALE OF SECURITIES; RESTRICTIVE LEGENDS

Section 1.1      Purchase and Sale of Notes. Upon the following terms and
conditions, at the Company’s sole option and discretion, the Company shall
issue, sell and deliver to the Purchaser from time to time as needed, and the
Purchaser shall purchase from the Company, the Notes, up to an aggregate amount
of $______________(the “Purchase Price”). The Company and the Purchaser are
executing and delivering this Agreement in accordance with and in reliance upon
the exemption from securities registration afforded by Section 4(a)(2) of the
U.S. Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”), including Regulation D
(“Regulation D”), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.

Section 1.2     Issuance of Commitment Warrants. In consideration of the
Purchaser’s commitment to lend to the Company up to the Purchase Price, upon
execution of this Agreement by the Company and the Purchaser, the Company shall
issue to the Purchaser warrants to purchase up to _________ 1 shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”),
exercisable from the Termination Time (as defined in Section 1.3 (c ) below)
through the third anniversary of the Termination Time), at a per share exercise
price of $0.53, and otherwise shall contain the terms and condition specified
in, and be in such form, as Exhibit B attached hereto (the “Commitment
Warrants”). The Commitment Warrants are subject to cancellation if, for any
reason whatsoever, the Purchaser does not honor a request by the Company for an
Advance Amount (as defined in Section 1.3(a)) that is duly presented to the
Purchaser as provided in Section 1.3(a) .

Section 1.3     Release of Funds to the Company.

(a)     From time to time and as may be needed by the Company in its sole
discretion, upon the Company’s written request to the Purchaser for an advance,
the Purchaser hereby agrees to advance the sum of $500,000 or, if less, the
remaining amount of the Purchase Price (an “Advance Amount”), and the Purchaser
shall be entitled to the issuance of a Note in the principal amount of $500,000
or such lesser amount. As soon as reasonably practicable after the Company
provides such written request for an advance to the Purchaser, but in any event
within five (5) business days thereafter, the Purchaser shall cooperate with the
Company to transfer an Advance Amount to an account identified by the Company in
such written request, and the Company shall issue and deliver to the Purchaser a
Note. The aggregate principal amount of the Notes issued hereunder shall not
exceed the Purchase Price.

(b)     Issuance of Drawdown Warrants. Upon the issuance of each Note, the
Company shall also issue to the Purchaser a warrant to purchase up to
_____________shares of the Company Common Stock (the “Drawdown Warrant”;
together with the Commitment Warrant, the “Warrants”). Each Drawdown warrant
shall be exercisable through the third anniversary of its issuance and for a
total of _________ 2 shares of Common Stock at a per share exercise price of
$0.53, and shall contain the terms and condition specified in, and be in such
form, as Exhibit B attached hereto (each a “Warrant” and collectively, the
“Warrants”; together with the Notes, the “Securities”).

______________________________________
1Insert number of shares that is equal to the quotient of: (.25 X Purchase
Price) / $0.53 .

1

--------------------------------------------------------------------------------

(c)     Notwithstanding anything to the contrary contained herein, if the entire
Purchase Price has not been funded by 5:00 p.m. Eastern Time on the Termination
Time (as defined below), and the Purchaser and Company have not mutually agreed
to extend such Termination Time to a later time, the Purchaser shall not be
obligated to fund any additional portions of the Purchase Price to the Company.
As used herein, the “Termination Time” shall mean November 30, 2016 or, if
earlier, upon the closing of an Equity Based Financing in an amount exceeding
$10 million; provided that in the event of such investment the Purchaser shall
be entitled to early repayment only to the extent to which the gross proceeds of
such investment exceed $10 million; provided further that any such repayment
shall be allocated pro rata among all Notes then outstanding. The term “Equity
Based Financing” shall mean the private placement by the Company of shares of
Common Stock, or securities convertible into Common Stock, with aggregate gross
proceeds to the Company of at least $10,000,000.

(d)     Acceptance by the Company. This Agreement will not be binding on the
Company until accepted by it as evidenced by the Company’s execution of the
Agreement in the space provided on the signature page hereof and,
notwithstanding the date first written above, the Agreement will be deemed
entered into on the date of such execution by the Company.

(e)     Legend on the Notes/Warrants. Each Note and Warrant shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):

THE SECURITES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER
THE SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR AMBIENT
CORPORATION SHALL HAVE RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE
SECURITIES LAWS IS NOT REQUIRED.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

Section 2.1     Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchaser, as of the date hereof and as of
each date a Note and Warrant is issued to the Purchaser hereunder (each a
“Closing Date”), as follows:

(a)     Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have a material adverse effect on the business, operations,
properties, or financial condition of the Company or its Subsidiaries. No
proceeding or action has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

(b)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement, the Notes, the Warrants, and each of the other agreements or
instruments entered into, or delivered, by the parties hereto in connection with
the transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue and sell the Securities in accordance with the terms
hereof. The execution, delivery and performance of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby,
including, without limitation, the issuance of the Securities, have been duly
and validly authorized by all necessary corporate action, and no further consent
or authorization of the Company, its board of directors or stockholders is
required. When executed and delivered by the Company, each of the Transaction
Documents shall constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

_________________________________
2Insert number of shares that is equal to the quotient of: (.50 X Advance
Amount) / $0.53 .

2

--------------------------------------------------------------------------------

(c)     Issuance of Notes/Warrants. The Notes and Warrants to be issued at each
Closing have been duly authorized by all necessary corporate action. When paid
for or issued in accordance with the terms hereof, each of the Notes and
Warrants shall be validly issued and outstanding, free and clear of all liens,
encumbrances and rights of refusal of any kind.

(d)     Commission Documents, Financial Statements. The Common Stock of the
Company is registered pursuant to Section 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the Company, for the two years
preceding the date hereof, has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the Commission pursuant to
the reporting requirements of the Exchange Act. At the times of their respective
filings, all of the aforementioned reports, schedules, forms, statements and
other documents required to be filed by it with the Commission (the “Commission
Documents”) complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the Commission Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or year-end adjustments or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its Subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

(e)     No Undisclosed Liabilities. The Company has not incurred any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those incurred in the ordinary course of the Company’s business or which,
individually or in the aggregate, are not reasonably likely to have a material
adverse effect on the Company’s business and operations.

Section 2.2     Representations and Warranties of the Purchaser. The Purchaser
hereby represents and warrants to the Company as follows as of the date hereof
and as of each Closing Date:

(a)     Organization and Standing of the Purchaser. [The Purchaser is an entity
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization].

(b)     Authorization and Power. The Purchaser has the requisite power and
authority to enter into and perform its obligations under the Transaction
Documents and to purchase the Notes being sold to it hereunder. The execution,
delivery and performance of the Transaction Documents by the Purchaser and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action, and no further consent or authorization of
the Purchaser is required. When executed and delivered by the Purchaser, the
other Transaction Documents shall constitute valid and binding obligations of
the Purchaser enforceable against the Purchaser in accordance with their terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

3

--------------------------------------------------------------------------------

(c)     No Conflict. The execution, delivery and performance of the Transaction
Documents by the Purchaser and the consummation by the Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) violate any
provision of the Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Purchaser is a party or by which the Purchaser’s respective
properties or assets are bound, or (iii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Purchaser or by which any property or asset of the Purchaser are bound or
affected, except, in all cases, other than violations pursuant to clauses (ii)
or (iii) (with respect to federal and state securities laws) above, except, for
such conflicts, defaults, terminations, amendments, acceleration, cancellations
and violations as would not, individually or in the aggregate, materially and
adversely affect the Purchaser’s ability to perform its obligations under the
Transaction Documents.

(d)      Acquisition for Investment. The Purchaser is purchasing the Securities
solely for its own account and not with a view to, or for sale in connection
with, public sale or distribution thereof. The Purchaser does not have a present
intention to sell the Securities, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution thereof to or through
any person or entity. The Purchaser acknowledges that it (i) has such knowledge
and experience in financial and business matters such that Purchaser is capable
of evaluating the merits and risks of Purchaser’s investment in the Company,
(ii) is able to bear the financial risks associated with an investment in the
Securities and (iii) has been given full access to such records of the Company
and to the officers of the Company as it has deemed necessary or appropriate to
conduct its due diligence investigation. The Purchaser understands that its
investment in the Securities involves a high degree of risk.

(e)     Rule 144. The Purchaser understands that the Securities must be held
indefinitely unless they are registered under the Securities Act or an exemption
from registration is available. The Purchaser acknowledges that it is familiar
with Rule 144 of the rules and regulations of the Commission, as amended,
promulgated pursuant to the Securities Act (“Rule 144”), and that the Purchaser
has been advised that Rule 144 permits resales only under certain circumstances.
The Purchaser understands that to the extent that Rule 144 is not available, the
Purchaser will be unable to sell the Securities without either registration
under the Securities Act or the existence of another exemption from such
registration requirement.

(f)     General. The Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such exemptions and the suitability of the
Purchaser to acquire the Securities. The Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

(g)     No General Solicitation. The Purchaser acknowledges that the Securities
were not offered to the Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, Internet website or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which the Purchaser was invited by any of the foregoing means of communications.
The Purchaser, in making the decision to purchase the Securities, has relied
upon independent investigation made by it and its advisors.

(h)      Accredited Investor. The Purchaser is an “accredited investor” (as
defined in Rule 501 of Regulation D), and the Purchaser has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in the Securities. The Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and the
Purchaser is not a broker-dealer. The Purchaser has completed the Accredited
Investor Status Certificate attached here to as Appendix I. The Purchaser
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk.

4

--------------------------------------------------------------------------------

(i)     Certain Fees. The Purchaser has not employed any broker or finder or
incurred any liability for any brokerage or investment banking fees,
commissions, finders’ structuring fees, financial advisory fees or other similar
fees in connection with the Transaction Documents.

(j)     Due Diligence. The Purchaser hereby represents that, in connection with
the Purchaser’s investment or the Purchaser’s decision to purchase the Notes,
the Purchaser has not relied on any statement or representation of any Person,
including any such statement or representation by the Company or any of its
controlling Persons, officers, directors, partners, agents and employees or any
of its respective attorneys, except as specifically set forth herein.

ARTICLE III
CONDITIONS

Section 3.1     Conditions Precedent to the Obligation of the Company to Close
and to Sell the Notes and Warrants. The obligation hereunder of the Company to
close and issue and sell the Securities to the Purchaser at each Closing is
subject to the satisfaction or waiver, at or before each Closing of the
conditions set forth below; provided that the condition set forth in (d) below
must be satisfied at or before the initial Closing only. These conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion.

(a)     Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality which shall be true and correct in all respects) as of
the date when made and as of each Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of such date.

(b)     Performance by the Purchaser. The Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to each Closing Date.

(c)     Delivery of Purchase Price. The Company shall have received from the
Purchaser the applicable Advance Amount.

(d)     Delivery of Transaction Documents. The Transaction Documents shall have
been duly executed and delivered by the Purchaser to the Company.

Section 3.2     Conditions Precedent to the Obligation of the Purchaser to Close
and to Purchase the Notes. The obligation hereunder of the Purchaser to purchase
the Securities and consummate the transactions contemplated by this Agreement is
subject to the satisfaction or waiver, at or before each Closing, of each of the
conditions set forth below. These conditions are for the Purchaser’s sole
benefit and may be waived by the Purchaser at any time in its sole discretion.

(a)     Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects (except
for those representations and warranties that are qualified by materiality or
material adverse effect, which shall be true and correct in all respects) as of
the date when made and as of each Closing Date as though made at that time,
except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or material adverse effect, which shall be true and correct in all
respects) as of such date.

5

--------------------------------------------------------------------------------

(b)     Performance by the Company. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to each Closing Date.

ARTICLE IV
MISCELLANEOUS

Section 4.1     Fees and Expenses. The Company shall bear its own expenses and
legal fees incurred on its behalf with respect to the negotiation, execution and
consummation of the transactions contemplated by this Agreement. The Company
shall pay all reasonable fees and expenses incurred by the Purchaser in
connection with the enforcement of this Agreement or any of the other
Transaction Documents, including, without limitation, all reasonable attorneys’
fees and expenses.

Section 4.2     Consent to Jurisdiction; Venue. The parties agree that venue for
any dispute arising under this Agreement will lie exclusively in the state or
federal courts located in New York County, New York, and the parties irrevocably
waive any right to raise forum non conveniens or any other argument that New
York is not the proper venue. The parties irrevocably consent to personal
jurisdiction in the state and federal courts of the state of New York. The
Company and the Purchaser consent to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 5.2 shall affect or limit any right to serve process in any other
manner permitted by law. The Company agrees to pay all costs and expenses of
enforcement of the Transaction Documents, including, without limitation,
reasonable attorneys’ fees and expenses. The parties hereby waive all rights to
a trial by jury.

Section 4.3     Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor the
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchaser. Any amendment or waiver
effected in accordance with this Section 4.3 shall be binding upon the Purchaser
(and their permitted assigns) and the Company.

Section 4.4     Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the third business
day following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

If to the Company: Orgenesis Inc.   21 Sparrow Circle   White Plains, Ny 10605  
Attention: Chief Executive Officer   Tel. No.: (480) 659-6404   Fax No.:
__________     with copies (which copies shall not Pearl Cohen Zedek Latzer
Baratz constitute notice to the Company) to: 1500 Broadway   New York, NY 10036
  Attention: Mark Cohen   Tel No. (646) 878-0800   Fax No.: +972-9-764-4834

6

--------------------------------------------------------------------------------


If to the Purchaser: _______________________________     with a copy to:
_________________________

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto pursuant to the
provisions of this Section 7.4.

Section 4.5     Waivers. No waiver by either party of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.

Section 4.6     Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

Section 4.7     Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After each
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement.

Section 4.8     No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

Section 4.9     Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

Section 4.10     Survival. The representations and warranties of the Company and
the Purchaser shall survive the execution and delivery hereof and the Closing
hereunder.

Section 4.11     Counterparts. This Agreement may be executed in any number of
counterparts (including those delivered by facsimile or other electronic means),
all of which taken together shall constitute one and the same instrument and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart.

Section 4.12     Severability. The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.

  ORGENESIS INC.       By: /s/ Vered Caplan   Name: Vered Caplan   Title: Chief
Executive Officer           PURCHASER:        

8

--------------------------------------------------------------------------------

Appendix I
to the
Securities Purchase Agreement dated as of October 30, 2015

ACCREDITED INVESTOR CERTIFICATION

Capitalized terms not specifically defined in this certificate shall have the
meanings ascribed to such terms in the Securities Purchase Agreement to which
this Certificate is attached.

The Purchaser hereby represents, warrants and certifies to the Company, as an
integral part of the Securities Purchase Agreement, that he, she or it is and at
the Closing Date will be correctly and accurately described in all respects
described by the category or categories set forth directly next to which the
Purchaser has marked below:

[  ] (1)           a natural person whose individual net worth, or joint net
with that person’s spouse, at the date of this certificate exceeds $1,000,000,
exclusive of the value of the primary residence of such person(s) and the
related amount of indebtedness secured by the primary residence up to its fair
market value;

[  ] (2)           a natural person who had an individual net income in excess
of $200,000 in each of the two most recent fiscal years or joint income with
that person’s spouse in excess of $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year;

[  ] (3)           an organization described in Section 501(c ) (3) of the
Internal Revenue Code, a corporation, a Massachusetts or similar business trust
or partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

[  ] 4          a director or executive officer of the Company;

[  ] 5         a trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) under the Securities
Act of 1933, as amended;

[  ] 6          an entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories.

Dated: __________________

_____________________________
[PURCHASER]

9

--------------------------------------------------------------------------------

EXHIBIT A
TO
SECURITIES PURCHASE AGREEMENT

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE MAKER OF AN OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE
REASONABLY SATISFACTORY TO THE MAKER THAT THIS NOTE MAY BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND
SUCH STATE SECURITIES LAWS.

ORGENESIS INC.

Promissory Note
due November 30, 2016

No. ____ $_______________     Dated: __________  

For value received, Orgenesis Inc., a Nevada corporation (the “Maker” or the
“Company”), hereby promises to pay to the order of _____________(together with
its successors, representatives, and permitted assigns, the “Holder”), in
accordance with the terms hereinafter provided, the principal amount of
____________($_________), together with interest thereon.

All payments under or pursuant to this Note shall be made, without setoff or
counterclaim and without any withholding or deduction whatsoever, in United
States Dollars in immediately available funds to the Holder at the address of
the Holder first set forth above or at such other place as the Holder may
designate from time to time in writing to the Maker or by wire transfer of funds
to the Holder’s account, instructions for which are attached hereto as Exhibit
A. The outstanding principal balance of this Note shall be due and payable on
November 30, 2016 (the “Maturity Date”) or at such earlier time as provided
herein. This Note may be prepaid in whole or part without premium or penalty.

ARTICLE I

Section 1.1     Purchase Agreement. This Note has been executed and delivered
pursuant to the Securities Purchase Agreement dated as of October 30, 2015 (the
“Purchase Agreement”) by and between the Maker and Holder. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth for such
terms in the Purchase Agreement.

Section 1.2     Interest. Beginning on the issuance date of this Note (the
“Issuance Date”), the outstanding principal balance of this Note shall bear
interest, in arrears, at a rate per annum equal to twelve percent (12%), payable
quarterly commencing on the first business day following the first fiscal
quarter-end following issuance and on the first business day of each following
three-month period in cash. Interest shall be computed on the basis of a 360-day
year of twelve (12) 30-day months and shall accrue commencing on the Issuance
Date. Furthermore, upon the occurrence of an Event of Default (as defined in
Section 2.1 hereof), then to the extent permitted by law, the Maker will pay
interest to the Holder, payable on demand, on the outstanding principal balance
of the Note from the date of the Event of Default until such Event of Default is
cured at the rate of the lesser of twenty five percent (25%) and the maximum
applicable legal rate per annum.

Section 1.3      Payment on Non-Business Days. Whenever any payment to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due on the next succeeding business day
and such next succeeding day shall be included in the calculation of the amount
of accrued interest payable on such date.

1

--------------------------------------------------------------------------------

Section 1.4     Transfer. This Note may be transferred or sold, subject to the
provisions of Section 4.8 of this Note, or pledged, hypothecated or otherwise
granted as security by the Holder without the written consent of the Company.

Section 1.5     Replacement. Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof) and a standard indemnity,
or, in the case of a mutilation of this Note, upon surrender and cancellation of
such Note, the Maker shall issue a new Note, of like tenor and amount, in lieu
of such lost, stolen, destroyed or mutilated Note.

ARTICLE II
EVENTS OF DEFAULT; REMEDIES

Section 2.1     Events of Default.

(a)     The occurrence of any of the following events shall be an “Event of
Default” under this Note:

(i)     the Maker shall fail to make any principal or interest payments on the
date such payments are due, whether at maturity or at a date fixed for
prepayment or by acceleration or otherwise, and such default is not fully cured
within two (2) business days after the Holder delivers written notice to the
Maker of the occurrence thereof; or

(ii)     any material representation or warranty made by the Maker herein or in
the Purchase Agreement or any other Transaction Document shall prove to have
been false or incorrect or breached in a material respect on the date as of
which made and the Holder delivers written notice to the Maker of the occurrence
thereof; or

(iii)      the Maker shall (A) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property or assets, (B) make a
general assignment for the benefit of its creditors, (C) commence a voluntary
case under the United States Bankruptcy Code (as now or hereafter in effect) or
under the comparable laws of any jurisdiction (foreign or domestic), (D) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (E) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
or admit in writing its inability to pay its debts (F) issue a notice of
bankruptcy or winding down of its operations or issue a press release regarding
same, or (G) take any action under the laws of any jurisdiction (foreign or
domestic) analogous to any of the foregoing; or

(iv)     a proceeding or case shall be commenced in respect of the Maker,
without its application or consent, in any court of competent jurisdiction,
seeking (A) the liquidation, reorganization, moratorium, dissolution, winding
up, or composition or readjustment of its debts, (B) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets in connection with the liquidation or dissolution
of the Maker or (C) similar relief in respect of it under any law providing for
the relief of debtors, and such proceeding or case described in clause (A), (B)
or (C) shall continue undismissed, or unstayed and in effect, for a period of
sixty (60) days or any order for relief shall be entered in an involuntary case
under United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Maker or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Maker and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) days.

Section 2.2     Remedies Upon An Event of Default. If an Event of Default shall
have occurred and shall be continuing, the Holder of this Note may at any time
at its option, (a) declare the entire unpaid principal balance of this Note,
together with all interest accrued hereon, due and payable, and thereupon, the
same shall be accelerated and so due and payable, without presentment, demand,
protest, or notice, all of which are hereby expressly unconditionally and
irrevocably waived by the Maker; provided, however, that upon the occurrence of
an Event of Default described in (i) Sections 2.1 (a)(iii) or (iv), the
outstanding principal balance and accrued interest hereunder shall be
automatically due and payable and (ii) Sections 2.1 (a)(i)-(ii), Holder may
demand the prepayment of this Note pursuant to Section 3.1 hereof, or (b)
exercise or otherwise enforce any one or more of the Holder’s rights, powers,
privileges, remedies and interests under this Note, the Purchase Agreement, or
applicable law. In case of a default in the payment of any principal of or
interest on a Note, the Maker will pay to the Holder such further amount as
shall be sufficient to cover the cost and the expenses of collection, including,
without limitation, reasonable attorney’s fees, expenses and disbursements. No
course of delay on the part of the Holder shall operate as a waiver thereof or
otherwise prejudice the right of the Holder. No remedy conferred hereby shall be
exclusive of any other remedy referred to herein or now or hereafter available
at law, in equity, by statute or otherwise.

2

--------------------------------------------------------------------------------

ARTICLE III
PREPAYMENT

Section 3.1     Prepayment.

(a)     Prepayment Upon an Event of Default. Notwithstanding anything to the
contrary contained herein, upon the occurrence of an Event of Default described
in Sections 2.1(a)(i) through a(ii) hereof, the Holder shall have the right, at
such Holder’s option, to require the Maker to prepay in cash all or a portion of
this Note at a price equal to one hundred percent (100%) of the aggregate
principal amount of this Note being prepaid plus all accrued and unpaid interest
applicable at the time of such request. Nothing in this Section 3.1(a) shall
limit the Holder’s rights under Section 2.2 hereof.

(b)     Prepayment Upon Major Transaction. In addition to all other rights of
the Holder contained herein, simultaneous with the occurrence of a Major
Transaction (as defined below), the Maker shall prepay in cash all of the
Holder’s Notes at a price equal to one hundred percent (100%) of the aggregate
principal amount of this Note being prepaid plus all accrued and unpaid interest
(the “Major Transaction Prepayment Price”).

(c)     Major Transaction. A “Major Transaction” shall be deemed to have
occurred at such time as any of the following events:

(i)     the merger or consolidation of the Company or any subsidiary of the
Company in one or a series of related transactions with or into another entity
(except in connection with a merger involving the Company solely for the
purpose, and with the sole effect, of reorganizing the Company under the laws of
another jurisdiction; provided that the certificate of incorporation and bylaws
(or similar charter or organizational documents) of the surviving entity are
substantively identical to those of the Company and do not otherwise adversely
impair the rights of the Purchaser) where the Company is not the surviving
entity;

(ii)     the sale, transfer, lease, or other disposition of 50% or more of the
consolidated assets of the Maker (as shown on the most recent financial
statements of the Maker) in any single transaction or series of related
transactions (other than the sale of inventory in the ordinary course of
business), or the liquidation, dissolution, recapitalization or reorganization
in any form of transaction, or acquisition of all or substantially all of the
capital stock or assets of another business or entity to the extent not
otherwise permitted by the Purchase Agreement; or

(iii)     the equity investment by any third party in the Maker pursuant to a
transaction in which the Maker places shares of its common stock or securities
convertible into common stock in consideration of gross proceeds paid into the
Company of at least $10 million; provided that in the event of such investment
the Holder shall be entitled to prepayment under Section 3.1(b) only to the
extent to which the gross proceeds of such investment exceed $10 million;
provided further that any such prepayment shall be allocated pro rata among all
Notes then outstanding.

(d)      Mechanics of Prepayment at Option of Holder Upon Major Transaction. No
sooner than fifteen (15) days nor later than ten (10) days prior to the
consummation of a Major Transaction, but not prior to the public announcement of
such Major Transaction, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Major Transaction”) to the Holder of
this Note. At any time after receipt of a Notice of Major Transaction (or, in
the event a Notice of Major Transaction is not delivered at least ten (10) days
prior to a Major Transaction, at any time within ten (10) days prior to a Major
Transaction), the Holder of this Note may require the Maker to prepay, effective
concurrently with the consummation of such Major Transaction, all or any portion
of this Note then outstanding by delivering written notice thereof via facsimile
and overnight courier (“Notice of Prepayment at Option of Holder Upon Major
Transaction”) to the Maker, which Notice of Prepayment at Option of Holder Upon
Major Transaction shall indicate (i) the principal amount of this Note that the
Holder is electing to have prepaid and (ii) the applicable Major Transaction
Prepayment Price, as calculated pursuant to Section 3.1(b) above.

3

--------------------------------------------------------------------------------

(i)     Payment of Prepayment Price. Upon the Maker’s receipt of a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from the Holder, the Maker
shall immediately notify the Holder by facsimile of the Maker’s receipt of such
Notice(s) of Prepayment at Option of Holder Upon Major Transaction and the
Holder which has sent such a notice shall promptly submit to the Maker the
Holder’s certificates representing this Note which the Holder has elected to
have prepaid. The Maker shall deliver the applicable Major Transaction
Prepayment Price immediately prior to the consummation of the Major Transaction;
provided that the Holder’s original Note shall have been so delivered to the
Maker. If the Maker shall fail to prepay all of the Notes submitted for
prepayment (other than pursuant to a dispute as to the arithmetic calculation of
the Prepayment Price), in addition to any remedy such holder of the Notes may
have under this Note and the Purchase Agreement, the applicable Prepayment Price
payable in respect of such Notes not prepaid shall bear interest at the rate of
two percent (2%) per month (prorated for partial months) or the maximum rate
permitted by law, if less, until paid in full. Until the Maker pays such unpaid
applicable Prepayment Price in full to a holder of the Notes submitted for
prepayment, such holder shall have the option (the “Void Optional Prepayment
Option”) to, in lieu of prepayment, require the Maker to promptly return to such
holder(s) all of the Notes that were submitted for prepayment by such holder(s)
under this Section 3.1 and for which the applicable Prepayment Price has not
been paid, by sending written notice thereof to the Maker via facsimile (the
“Void Optional Prepayment Notice”). Upon the Maker’s receipt of such Void
Optional Prepayment Notice(s) and prior to payment of the full applicable
Prepayment Price to such holder, (i) the Notice(s) of Prepayment at Option of
Holder Upon Major Transaction shall be null and void with respect to those Notes
submitted for prepayment and for which the applicable Prepayment Price has not
been paid, (ii) the Maker shall immediately return any Notes submitted to the
Maker by each holder for prepayment under this Section 3.1(j) and for which the
applicable Prepayment Price has not been paid. A holder’s delivery of a Void
Optional Prepayment Notice and exercise of its rights following such notice
shall not affect the Maker’s obligations to make any payments which have accrued
prior to the date of such notice. Payments provided for in this Section 3.1
shall have priority to payments to stockholders in connection with a Major
Transaction.

Section 3.2     No Rights as Shareholder. Nothing contained in this Note shall
be construed as conferring upon the Holder the right to vote or to receive
dividends or to consent or to receive notice as a shareholder in respect of any
meeting of shareholders for the election of directors of the Maker or of any
other matter, or any other rights as a shareholder of the Maker.

ARTICLE IV
MISCELLANEOUS

Section 4.1     Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated in the Purchase Agreement (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.

Section 4.2     Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.

4

--------------------------------------------------------------------------------

Section 4.3      Headings. Article and section headings in this Note are
included herein for purposes of convenience of reference only and shall not
constitute a part of this Note for any other purpose.

Section 4.4      Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, the Transaction
Documents, at law or in equity (including, without limitation, a decree of
specific performance and/or other injunctive relief), no remedy contained herein
shall be deemed a waiver of compliance with the provisions giving rise to such
remedy and nothing herein shall limit a Holder’s right to pursue actual damages
for any failure by the Maker to comply with the terms of this Note. Amounts set
forth or provided for herein with respect to payments and the like (and the
computation thereof) shall be the amounts to be received by the Holder thereof
and shall not, except as expressly provided herein, be subject to any other
obligation of the Maker (or the performance thereof). The Maker acknowledges
that a breach by it of its obligations hereunder will cause irreparable and
material harm to the Holder and that the remedy at law for any such breach may
be inadequate. Therefore the Maker agrees that, in the event of any such breach
or threatened breach, the Holder shall be entitled, in addition to all other
available rights and remedies, at law or in equity, to seek and obtain such
equitable relief, including but not limited to an injunction restraining any
such breach or threatened breach, without the necessity of showing economic loss
and without any bond or other security being required.

Section 4.5     Enforcement Expenses. The Maker agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.

Section 4.6     Binding Effect. The obligations of the Maker and the Holder set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.

Section 4.7     Amendments. This Note may not be modified or amended in any
manner except in writing executed by the Maker and the Holder.

Section 4.8     Compliance with Securities Laws. The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note. This Note
and any Note issued in substitution or replacement therefor shall be stamped or
imprinted with a legend in substantially the following form:

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE MAKER THAT THIS NOTE MAY BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH STATE
SECURITIES LAWS.”

Section 4.9     Specific Performance; Consent to Jurisdiction; Venue.

(a)     The Maker and the Holder acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Note or the other
Transaction Documents were not performed in accordance with their specific terms
or were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement or the other Transaction Documents and to enforce
specifically the terms and provisions hereof or thereof, this being in addition
to any other remedy to which any of them may be entitled by law or equity.

(b)     The parties agree that venue for any dispute arising under this Note
will lie exclusively in the state or federal courts located in New York County,
New York, and the parties irrevocably waive any right to raise forum non
conveniens or any other argument that New York is not the proper venue. The
parties irrevocably consent to personal jurisdiction in the state and federal
courts of the state of New York. The Maker and Holder consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under the Purchase Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing in this Section 4.9 shall affect or limit
any right to serve process in any other manner permitted by law. The parties
hereby waive all rights to a trial by jury.

5

--------------------------------------------------------------------------------

Section 4.10     Parties in Interest. This Note shall be binding upon, inure to
the benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.

Section 4.11      Failure or Indulgence Not Waiver. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. No delay or omission on the part of the
Holder in exercising its rights under this Note, or course of conduct relating
hereto, shall operate as a waiver of such rights or any other right of the
Holder, nor shall any waiver by the Holder of any such right or rights on any
one occasion be deemed a waiver of the same right or rights on any future
occasion

Section 4.12     Maker Waivers. Except as otherwise specifically provided
herein, the Maker and all others that may become liable for all or any part of
the obligations evidenced by this Note, hereby waive presentment, demand, notice
of nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Maker liable for the payment of this Note, AND
THE PARTIES HERETO DO HEREBY WAIVE TRIAL BY JURY.

(a)     THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

Section 4.13     Transfer and Assignment. The Holder may transfer or assign this
Note without the consent of the Maker. The Maker may not transfer or assign this
Note or its obligations hereunder without the consent of the Holder

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be signed on the day and
year first above written.

  ORGENESIS INC.       By:     Name:   Title:

7

--------------------------------------------------------------------------------